Citation Nr: 1732287	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-24 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for hypertension, as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 20, 1968 to March 23, 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In this decision, the Board is denying entitlement to service connection for erectile dysfunction.  The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's ED first manifested many years after service separation, is not related to a disease or injury or other event in active service; and is not caused by or permanently aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran claims that he has ED related to his active service and his service-connected depression.  The record does not support his assertions.

As a preliminary matter, the Board finds that the record on appeal establishes that ED was not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's STRs are silent for mention of this condition, and his medical examination in September 1968 on separation from service was normal in all pertinent respects.  The post-service record on appeal is similarly negative for complaints or findings of ED within the first post-service year or, indeed, for many years thereafter.  Therefore, service connection for ED on a direct or presumptive basis is denied.

The first indication of ED in the record is a statement from the Veteran's wife asserting that his ED existed when they married in 1997, 27 years after separation from service.  The Board finds her competent to report symptoms of ED and finds her statement credible.  Private and VA treatment records show that the Veteran has had continuing care for ED since 2004.

A January 2017 medical opinion states that, according to medical literature, ED is classified as organic, psychogenic, or mixed psychogenic and organic; is frequently a combination of factors; and may develop from a mix of psychogenic and organic factors.  Vascular risk factors include hypertension, cardiovascular disease and smoking; drug induced causes include antihypertensive medications; hormonal factors include obesity.  In addition, "obstructive sleep apnea is a risk factor for ED, independent of other confounders such as obesity and smoking."  The examiner noted that the Veteran's medical records documented a number of risk factors for organic ED, including hyperlipidemia and cardiovascular disease, obesity, obstructive sleep apnea, hypertension and use of anti-hypertensive medications, and history of smoking.  The examiner stated that the Veteran's ED appeared to be primarily organic in origin given the number of risk factors he appeared to have for the condition, and was less due to or the result of his service-connected condition.  In support, the examiner noted that a May 2010 VA exam stated that the Veteran's decline in libido was a symptom rather than a cause of depression; the medical record showed the Veteran to have a history of smoking and obesity; and the Veteran asked his PCP to discontinue medication for ED in January 2014 stating that he "thinks his ED was related to sleep apnea and ED has improved with sleep apnea treatment."
 
Based on the foregoing, the Board finds the VA medical opinion to be highly probative.  The record shows that the Veteran saw improvement in his symptoms of ED when his organic issues were controlled or absent, and there is no indication in the record that medical providers have connected his ED to his service-connected depression.  The Veteran himself related the ED to active service and his current service-connected psychiatric disability, however, his assertions are afforded little probative weight in the absence of evidence that the Veteran has the expertise to render opinions about complex medical matters.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is no competent evidence to establish a relationship between the Veteran's ED and his period of active service or service-connected disabilities.  The Board finds that the VA medical opinion is competent and credible and has more probative weight than the Veteran's own lay statements as to causation.
Moreover, even assuming the Veteran's hypertension is ultimately service-connected, the evidence in support of the claim does not reach the level of equipoise, given the numerous risk factors from which the Veteran suffers.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, this claim must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for erectile dysfunction is denied.


REMAND

The issue of hypertension is remanded for a VA examination with a medical opinion.  The Veteran claims that he is entitled to service connection for hypertension due to exposure to herbicide agents.  The Veteran had active duty in the Republic of Vietnam, and exposure to herbicide agents is presumed.

Hypertension is not a disability presumptively associated with herbicide exposure. 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  A VA medical opinion is necessary to determine whether there is a direct relationship between the Veteran's current hypertension and in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The examiner is asked to review his claims file prior to the examination, and is advised to consider the NAS Update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is directly related to his exposure to herbicide agents during service.

It is not sufficient to conclude that the Veteran's hypertension is not directly caused by exposure to herbicide agents by stating that hypertension is not listed in VA regulations as presumptively service-connected.

All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

2.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


